Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in concert with claim amendments filed 3/28/22 are persuasive. Particularly the prior art does not reasonably teach or suggest a control device for a constellation of independent playback devices such as a first, second, etc. playback device such as a smart, networked, etc. loudspeaker wherein a display, user interface etc. of the control device operates over a WAN, internet, etc. to receive first, second media content data playing on each of a first, second media playback system said first, second systems operative of synchronous media playback environments comprising one or more first, second media playback devices said systems operable upon a first, second LAN respectively and while displaying a playback message comprising a selectable indication of the first playback data on the first, etc. device of the first system upon the control device, said control device further operable to receive, via the WAN, second playback data comprising an indication of second media content being played back by the second, etc. playback device of the second media playback system; based on receiving the second playback data, replace, within the playback message, the selectable indication of the first playback data with a selectable indication  of the second playback data; while displaying the playback message comprising the selectable indication of the second playback data, detect a selection of the updated selectable indication of the second playback data such that the detected selection causes the first device to begin playback of the second media content.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654